      CASE 0:19-cv-00053-MJD-BRT Document 1-1 Filed 01/09/19 Page 1 of 5



STATE OF MINNESOTA                                                      DISTRICT COURT

COUNTY OF WASHINGTON                                          TENTH JUDICIAL DISTRICT
                                                               Case Type: Wrongful Death

Melissa L. Anderson, as trustee for the next     Judge:                          _
of kin of Jeffrey C. Anderson, deceased.         Court File   [No..
              Plaintiff,

vs.
                                                                SUMMONS
Benson Power, LLC, doing business as the
Benson Power Plant, and NAES, Inc.,

              Defendants.

TO THE ABOVE NAMED DEFENDANTS:

        1.    YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you.
Plaintiff's Complaint against you is attached to this Summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond to this
lawsuit even though it may not yet be filed with the Court and there may be no Court file
number on this Summons.

      2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this Summons a written response called
an Answer within 20 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this Summons located at
Bradshaw & Bryant, PLLC, 1505 Division Street, Waite Park, MN 56387.

       3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to Plaintiff's Complaint. In your Answer, you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe Plaintiff should not be
given everything asked for in the Complaint, you must say so in your Answer.

    4.  YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not
get to tell your side of the story, and the Court may decide against you and award
Plaintiff everything asked for in the Complaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A Default Judgment can then be
entered against you for the relief requested in the Complaint.




                                                                                      1
     CASE 0:19-cv-00053-MJD-BRT Document 1-1 Filed 01/09/19 Page 2 of 5



      5.    LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. IF
you do not have a lawyer, the Court Administrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you must still
provide a written Answer to protect your rights or you may lose this case.

      6.     ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to   participate in an alternative resolution process under Rule 114 of the
Minnesota    General Rules of Practice. You must still send your written response to the
Complaint    even if you expect to use alternative means of resolving this dispute.



                               Bz:_: YANT,PLLC


                               Michael A. Bryant, #218583
                               Attorneys for Plaintiff Anderson as trustee
                               mike@minnesotapersonalinjury.com
                               1505 Division Street
                               Waite Park, MN 56387
                               (320) 259-5414




Anderson as trustee ... v. Benson Power and NAES •   Swift# Judge-
Complaint                                                                    2
      CASE 0:19-cv-00053-MJD-BRT Document 1-1 Filed 01/09/19 Page 3 of 5


STATE OF MINNESOTA                                                     DISTRICT COURT

COUNTY OF WASHINGTON                                      TENTH JUDICIAL DISTRICT
                                                             Case Type: Wrongful Death

Melissa L. Anderson, as trustee for the next     JUdQe. -
of kin of Jeffrey C. Anderson, deceased.         Court File No.: ------

              Plaintiff,

vs.
                                                               COMPLAINT
Benson Power, LLC, doing business as the
Benson Power Plant, and NAES, Inc.,

              Defendants.


       1. On December 6, 2017, plaintiff's decedent, Jeffrey C. Anderson [Anderson]

was working as an employee of Mechanical Systems, Inc. [MSI], at the Benson Power

Plant owned by defendant Benson Power LLC [Benson Power] and operated by

defendant NAES, Inc. [NAES]. NAES, Inc. does business in Washington County, MN.

Anderson was at Benson Power to repair an inlet damper by welding it.

       2. As Anderson was welding the inlet damper, a large chunk of ash,

approximately 10 inches thick and six feet long and three feet wide, fell and hit

Anderson.

       3. As a direct result of being hit by the large chunk of ash, Anderson was

severely injured and died from his injuries.

       4. As a direct result of Anderson's death, his surviving spouse and next of kin,

including children, grandchildren, parents and siblings, have suffered a pecuniary loss.
      CASE 0:19-cv-00053-MJD-BRT Document 1-1 Filed 01/09/19 Page 4 of 5



                Count One - Negligence against Benson Power Plant, LLC

         5. Defendant Benson Power Plant, LLC [Benson Power] owned the building that

 Anderson was working in on 12.6.2017.

         6. As the owner of the building where Anderson was working, Benson Power

 owed Anderson a duty to use reasonable care to inspect and maintain the property to

 ensure that entrants like Anderson would not be exposed to unreasonable risks of harm.

        7. As a direct result of Benson Power breeching the duty of reasonable care that

 it owed Anderson, Anderson was injured and died on 12.6.2017.




                        Count Two - Negligence against NAES, Inc.

        8. Defendant NAES, Inc., was the operator of the Benson Power Plant [the Plant]

on 12.6.2017.

        9. As the operator of the Plant where Anderson was working, NAES, Inc., owed

Anderson a duty to use reasonable care to inspect and maintain the property to ensure

that entrants like Anderson would not be exposed to unreasonable risks of harm.

        10. As a direct result of NAES, Inc., breeching the duty of reasonable care that it

owed Anderson, Anderson was injured and died on 12.6.2017.

        WHEREFORE, plaintiff Melissa L. Anderson, as trustee for the surviving spouse

and next of kin of Jeffrey C. Anderson, demands judgment against defendant Benson

Power, LLC, and defendant NAES, Inc., and each of them, jointly and severally, for

damages in excess of fifty thousand dollars [$50,000] and for interest, costs, and

disbursements as allowed by Minnesota law.




Anderson as trustee ... v. Benson Power and NAES •   Swift # Judge-
Complaint                                                                      2
    CASE 0:19-cv-00053-MJD-BRT Document 1-1 Filed 01/09/19 Page 5 of 5



                         The undersigned hereby acknowledges that
                         sanctions may be imposed under Minn. Stat.§ 549.211.

                         BRAD HAW & BRYANT, PLLC



                         Mic    I A. Bryant, #218583
                         Attorneys for Plaintiff Anderson as trustee
                         mike@minnesotapersonalinjury.com
                         1505 Division Street
                         Waite Park, MN 56387
                         (320) 259-5414




Anderson as trustee... v. Benson Power and NAES • Swift#__ • Judge-
Complaint                                                              3
